An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Juan Carlos Marquez on 8/13/2021
The application has been amended as follows: 
IN THE CLAIMS:
1) Claim 1, line 13, ‘d’ after ‘connected’ is deleted. 
Allowable Subject Matter
Claims 1–4 are allowed.
The following is an examiner’s statement of reasons for allowance:
A kamado grill with a positioning telescopic ram, comprising: a cover hinge, comprising: a lower bracket fixed on one side of the grill body, an upper bracket combined with the lower bracket through a rotating shaft, a restriction unit slidably disposed in an restriction slot of the hinge; a positioning telescopic ram, comprising: a hydraulic ram and a telescopic rod; a damping cup ringed on the telescopic rod adjacent hydraulic cylinder body; and a cover having one end integrated with the upper bracket, then the cover hinge used to complete the multiple opening or closing positioning of the cover.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKHIL P MASHRUWALA whose telephone number is (571)270-3519.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
/NIKHIL P MASHRUWALA/Examiner, Art Unit 3762                                                                                                                                                                                                        
/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
August 13, 2021